Hottel, C. J.
Appellant filed in the trial court a complaint in one paragraph in which he sought to recover from appellee, damages for personal injuries alleged to have resulted from appellee’s negligence. A demurrer to the complaint for want of facts was overruled. Appellee then filed an answer in three paragraphs, the first of which is a general denial, the second, a plea of payment, and the third, an affirmative answer setting up in detail facts showing that prior to appellant’s employment by appellee, it, with its associated companies, had organized a relief department which it thereafter continuously maintained; that such department was organized and maintained for the benefit of injured and disabled employes of appellee, and its associated companies, the object and purpose of such relief department being to provide a fund out of which a definite amount should be paid to injured and disabled employes who contributed to such fund out of the wages earned by them while in the employ of appellee, and its associated companies, and, in the event of the death of any such employe a definite amount was to be paid to his relatives or beneficiaries named in his application. The answer also averred, in effect, that at the time appellant was employed *273by appellee be signed an application to become a member of sucb relief department; tbat his application was accepted and that he was a member of such department in good standing when injured; that after his injury there was paid to him, on orders drawn by the treasurer of such department, benefits, to which he was entitled as a member thereof, amounting in the aggregate to $196.50; that each of such orders was received by appellant and endorsed by him, and that, he received and retained the money paid thereon. A copy of appellant’s application for membership in said relief department, and the several orders on which said benefits were paid are each set out in the answer.
A demurrer was filed to this answer, accompanied by the following memorandum: “1. That said answer sets up an attempt on the part of the defendant to avoid Section No. 8020 of the Revised Statutes of 1908 of Indiana. 2. That said answer sets up and avers upon a contract that is in violation of section 8020 R. S. of 1908, and attempts to avoid said section of the Statutes. 3. That the contract set up in said third paragraph of answer is void for the want of mutuality. 4. Because it is without consideration. 5. That said contract is between this plaintiff and a voluntary relief association and defendant is not a party thereto. 6. Said contract is void because it is an attempt by the company to exonerate itself by contract from the results of its own negligence. ’ ’
This demurrer was overruled and appellant filed a reply in two paragraphs, the first of which is a general denial. A demurrer to the second paragraph of reply was sustained, whereupon appellant withdrew his reply of general denial and elected to stand on his affirmative reply, and the court then rendere'd judgment for appellee, that appellant take nothing by his complaint, etc. Prom this judgment appellant appeals and assigns as error in this court: (1) the overruling of his demurrer to appellee’s third paragraph *274of answer; (2) the sustaining of appellee’s demurrer to appellant’s second paragraph of reply.
1. It is very earnestly insisted by appellee that no question is presented for our consideration by appellant’s brief be- ' cause of the failure to comply with the rules of the court. Without indicating the several objections urged against such brief, it is sufficient to say that it not only evidences a good-faith effort to comply with such rules; but it does in fact substantially comply with them, when such rules, are read in the light of the construction placed on them by both this court and the Supreme Court. The brief sets out in full, the complaint, the third paragraph of answer, the second paragraph of reply and the respective demurrers to each of such pleadings and the memorandum accompanying each respective demurrer, and indicates the respective rulings on each of said demurrers and the exceptions thereto, and the errors assigned and relied on for reversal. While it does not in every respect follow the exact letter of the rules-, it is so prepared that any member of the court may know from it alone, without reference to the record, the exact question which the court is called on to determine, and hence, is sufficient to present such question. Bishop v. Ross (1914), 56 Ind. App. 610, 103 N. E. 505; Joseph E. Lay Co. v. Mendenhall (1913), 54 Ind. App. 342, 102 N. E. 974.
2. It is also insisted by appellee that the assignment of error is defective because not signed and for this reason presents no question. This contention is based on the fact that the names of appellant’s attorneys, viz., “LaFollette & McGriff, Attorneys for Appellant,” which appears below such assignment of error is written with a typewriter instead of being signed by the 'attorneys in pei’son. It is true, as appellee contends, that an assignment of errors is in the nature of a pleading, and should be signed by the party or his attorneys. State, ex rel. v. Delano (1870), 34 Ind. 52; Thoma v. State (1882), 86 Ind. *275182; H. B. Smith Co. v. Williams (1902), 29 Ind. App. 336, 63 N. E. 318; Rubey v. Hough (1903), 161 Ind. 203, 204, 67 N. E. 257; Ewbank’s Manual §131; §§364, 696 Burns 1914, §§358, 655 R. S. 1881. The authorities cited, however, do not go to the extent of holding that every pleading filed in a proceeding must be signed in the handwriting of the party or his attorney. In the case of Hamilton v. State (1885), 103 Ind. 96, 2 N. E. 299, 53 Am. Rep. 491, the Supreme Court held that the name of a prosecuting attorney appearing on an indictment in print was a sufficient compliance with a statute requiring such indictment to be signed by such prosecuting attorney. See also, Mezchen v. More (1882), 54 Wis. 214, 11 N. W. 534; Barnard v. Heydrick (1866), 49 Barb. 62, 69; Herrick v. Morrill (1887), 37 Minn. 250, 33 N. W. 849, 5 Am. St. 841; Brown v. Butchers, etc., Bank (1844), 6 Hill. (N. Y.) 443, 41 Am. Dec. 755. It appears from the record in this case that LaPollette and McGriff were the attorneys of record below, and represented appellant in the proceedings there had. They áre not questioning the validity of the signature to such assignment of errors, but are asserting its validity. Under such circumstances we think the fact of their names appearing below the assignment of errors in this court as the attorneys for appellant, though typewritten is a sufficient signing by them to withstand an attack of the character here made. ;
3. *2764. 5. *275When we reach the merits of the question presented by this appeal we find that it is completely controlled and disposed of by the case of Wells v. Vandalia R. Co. (1914), 56 Ind. App. 211, 103 N. E. 360. The answer to which appellant’s demurrer was overruled was practically the same, as in that case. The provisions of the rules and regulations of appellee’s relief department and the application signed by appellant as set out in the answer in the instant case are substantially, if not identically, the same as those set out in the answer considered by this court in the cage cited. However, it is very earnestly *276insisted by appellee that this court is bound by the memorandum filed with appellant’s demurrer and can not look-beyond the grounds therein stated in determining whether the court correctly ruled on such demurrer, and that neither ground o£ such memorandum mentions §5308 Burns 1914, Acts 1907 p. 46, or attacks the contract set up in such answer because of its being in violation of such statute. Section 2 of the act of 1911 (Acts 1911 p. 415, §344 Burns 1914), as construed by this court applies to an answer and a memorandum must therefore accompany a demurrer to an answer. Quality Clothes Shop v. Kecney (1915), 57 Ind. App. 500, 106 N. E. 541. It is also true that while this court may look beyond the grounds stated in such memorandum to' uphold a ruling of the trial court in sustaining a demurrer, it will not look beyond such grounds to overthrow a ruling of such court overruling a demurrer. Bruns v. Cope (1914), 182 Ind. 289, 105 N. E. 471.
6. 3. Tt becomes necessary, under these holdings, for us to determine whether the grounds of appellant’s demurrer to said answer will permit us to take into account §5308, supra, before we may consider such section in determining the question presented by the ruling on said demurrer. It will be observed from the grounds of such demurrer above set out that no reference is specifically made to such section of the statute. However, the sixth ground of the memorandum expressly challenges such answer on the ground that the contract -relied on therein is void because “it is an attempt by the company to exonerate itself by contract from the results of its own negligence.” Section 5308, supra, provides as follows: “That no railroad company now existing, or hereafter created, under and by virtue of the laws of this state or any other state or country, and having and operating a line of railway in this state, may establish or maintain, or assist in establishing or maintaining any relief association *277or society, the rules or by-laws of which shall require of any person or employe becoming a member thereof to enter into a contract, agreement or stipulation, directly or indirectly, whereby such person or employe shall stipulate, or agree to surrender or waive any right of damage against any railroad company for personal injuries or death, or whereby such person or employe agrees to surrender or waive, in case he asserts such claim for damages, anjr right •whatever, and any such agreement or contract, so signed by such person shall be null and void.” It will be seen that this section, by its express language, .renders void any contract of the character indicated in said sixth ground of appellant’s memorandum, viz., any contract which attempts “to exonerate such a company from the results of its own negligence.” While it is true that the .trial court did not have its attention directly called to such section of the statute by such memorandum, yet, we aré of the opinion that the ground of the memorandum indicated required the application of §5308, supra, to such answer in determining the question of its sufficiency. This being true the case, as hereinbefore stated, is controlled by the case of Wells v. Vandalia R. Co., supra. On the authority of that case appellee’s third paragraph of answer must be held insufficient and the judgment below reversed on account of the trial court overruling the demurrer thereto. This conclusion renders unnecessary a consideration of the ruling on appellee’s demurrer to the second paragraph of reply. Judgment reversed with instructions to the trial court to sustain appellant’s demurrer to appellee’s third paragraph of answer and for such other proceedings as may be consistent with this opinion.
Caldwell, P. J., Ibach, Pelt and Shea, JJ., concur,
Moran, J., not participating.